Title: To James Madison from Samuel Latham Mitchill, 17 July 1806
From: Mitchill, Samuel Latham
To: Madison, James



Dr Sir
Thursday 17th July 1806 1/ 2 past 11 AM

Since I wrote you an hour ago I have been in Court and heard J. Patterson’s Opinion.  He gave it ably, learnedly and at great length.  He decided that the testimony of yourself and the other gentlemen circumstanced as you are, was not material to the issue, and that therefore the Trial should proceed.  On the other Point, of awarding attachments, the Court was divided, Patterson being in favour of issuing a rule to shew Cause why an attachment should proceed; and Talmadge saying that neither attachment nor rule should be awarded. Tomorrow Morning the Trial will proceed. Yours truly

S L Mitchill

